Exhibit 10.22E
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission
pursuant to a Confidential Treatment Application filed with the Commission.
AMENDMENT NO. 7 TO MASTER SERVICES AGREEMENT
          This Amendment No. 7 to the Master Services Agreement (“Amendment”)
dated as of September 30, 2010 the “Execution Date,” is by and between Textron
Inc. (“Textron”), a Delaware corporation, having a principal place of business
at 40 Westminster Street, Providence, Rhode Island 02903-2596 and Computer
Sciences Corporation (“CSC”), a Nevada corporation, having a principal place of
business at 3170 Fairview Park Drive, Falls Church, Virginia, 22042.
          WHEREAS, Textron and CSC are parties to that certain Master Services
Agreement, dated October 27, 2004 (together with all its attachments, the
“Agreement”), which has been given the contract number TXT2004-0020, as amended
by Amendment No. 1, dated March 31, 2006, Amendment No. 2, dated September 1,
2006, Amendment No. 3 dated July 1, 2007, Amendment No. 4 dated July 1, 2007,
Amendment No. 5 dated March 13, 2008, and Amendment No. 6 dated July 24, 2009.
          WHEREAS, Textron and CSC (collectively, the “Parties” and each, a
“Party”) desire to amend the Agreement, pursuant to Section 25.8 of the MSA, as
herein provided.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

  I. Agreement to Change Backup Solution       The Parties have agreed that CSC
will refresh the current tape-based backup solution to a disk-based backup
solution for all Textron Sites.       If a situation exists where the disk-based
backup solution is not supported on an existing hardware platform, CSC will
continue to support the existing tape-based solution or implement a viable
alternative that is approved by Textron.       CSC and Textron will jointly
design the overall disk-based backup solution. Textron will have control over
the strategic architecture for the disk-based backup solution. The solution will
not be implemented without Textron’s approval.       The standard backup
retention rate for Sites refreshed to the disk-based backup solution will be
[***] onsite and [***] offsite. Textron may submit requests for longer retention
rates if required and CSC will provide an estimate for any additional costs.    
  The initial deployment will focus on the US and Canada Sites. This effort will
begin on October 1, 2010 and is expected to be completed by June 1, 2011.
Following completion of the US and Canada Sites, deployment will begin on all
remaining Sites and is expected to be completed by December 1, 2011.      
Textron and CSC will jointly develop a deployment priority list for all Sites
and manage any changes to that list and to the deployment dates with a formal
change control process.

          Textron   Proprietary and Confidential   CSC

1



--------------------------------------------------------------------------------



 



      The cost of the disk-based backup solution, including the deployment and
support of the solution, growth, and refresh will be covered by the existing SAN
Resource Unit rate.         If any cost savings result from implementing the
disk-based backup solution, CSC and Textron will share the net benefit of the
decreased cost equitably.     II.   Agreement to Provide Internet Path
Redundancy

CSC agrees to provide a secondary internet path in addition to the current
internet path (Norwich Data Center) at no cost to Textron. Textron and CSC will
collaborate to define the location, architecture, configuration and
implementation plan.     III.   Agreement Regarding Exchange 2010 and Email
Mailbox Size Increase

CSC agrees to increase mailbox sizes as follows without a change to the Resource
Unit price:

  •   Resource mailbox from [***] to [***]     •   Standard user from [***] to
[***]     •   Executive users to [***], with redundancy [***]

      CSC and Textron will collaborate to upgrade Textron’s Exchange environment
to Exchange 2010. As part of this effort, the Exchange environment with be
consolidated into two instances with one in the Norwich Data Center and one in
the Chesterfield Data Center.         CSC agrees to fund all CSC labor
associated with this effort. Textron agrees to fund software licensing and labor
associated with the scheduling and coordination of user migrations to the new
instances.         CSC and Textron will develop a detailed schedule for this
effort by November 1, 2010.     IV.   Agreement to Complete Norwich Data Center
Improvement Actions         CSC will complete all the improvement actions
presented to Textron on Monday, August 9, 2010 (detailed in the PowerPoint
titled “Textron Norwich Data Center Visit”) at no cost to Textron. This consists
of actions to improve the following:

  •   Internet service     •   Electrical systems     •   HVAC     •   Fire
Suppression and Warning System     •   Server Build Process     •   Capacity
Planning     •   Media Management Process     •   NetEISS Inventory

          Textron   Proprietary and Confidential   CSC

2



--------------------------------------------------------------------------------



 



  •   PTM Process     •   Server Decommission Process

  V.   Agreement to Provide Low Cost Country Pricing for Romania         CSC
shall provide Textron the following Low Cost Country (LCC) discounts for Romania
effective upon the Execution Date of this agreement:

  •   [***] discount off of CSC EMEA Resource Unit pricing if the Site is using
the standard CSC operating model     •   [***] discount off of CSC EMEA Resource
Unit pricing if the Site is using the Small Site Model

  VI.   Agreement to Provide Additional SAN RU (without Backup)         CSC
shall provide Textron the opportunity to decline backup services for specific
servers effective on January 3, 2011. If a Service Recipient declines backup
services, then they will be charged a reduced storage price as detailed below
(SAN without Backup RU).

                                                          Resource Unit   Year 7
  Year 8   Year 9   Year 10   Year 11   Year 12   Year 13
SAN
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $
[***]  
SAN without Backup
  $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $ [***]     $
[***]  

      Textron and CSC will collaborate to define the operating guidelines for
how requests will be made and managed by December 1, 2010.     VII.   Agreement
to Provide Tiered Storage Pricing         CSC will deliver a proposal to
Textron, for implementation of tiered storage pricing, by January 3, 2011. The
proposal will provide pricing options for unbundling the blended storage price
into individual components (i.e., Tier 1, Tier 2, Tier 3). The change to tiered
storage pricing will not immediately increase or decrease Textron’s total
storage spend. It will provide Textron the opportunity to make more cost
effective decisions on which Tier to select based on the data being stored. CSC
and Textron expect to have agreement on the RU pricing and architecture and to
begin a tiered storage pilot no later than July 1, 2011. If the tiered storage
pilot does not commence by July 1, 2011, then a [***] discount will be applied
to all storage pricing RUs commencing with the July 2011 Services Month. The RU
pricing discount will continue until the pilot has begun. The RU storage pricing
discount will not be applicable if missing the commencement date of July 1, 2011
is due to actions or delays by Textron.

          Textron   Proprietary and Confidential   CSC

3



--------------------------------------------------------------------------------



 



  VIII.   Changes to the MSA

  A.   Section 2.1 TERM is modified to read as follows (changes appear in
italics):

      The term of this Agreement shall begin on the Signature Date and shall
expire, unless terminated earlier in accordance with Section 23.1.3 or extended
in accordance with Section 2.2, on the latest-to-occur of (a) the thirteenth
(13th) anniversary of the earliest Handover Date or (b) the expiration of the
last-to-expire Tower Services Agreement in accordance with its terms, or
(c) completion of the Termination Assistance described in Section 24.8 in
connection with the last-to-expire Tower Services Agreement (the “Term”).

  IX.   Changes to the Schedules

  A.   Schedule B (Cross-Functional Obligations)

  1.   Schedule B is hereby replaced in its entirety by the document, attached
to this Amendment, titled “Schedule B” and containing the footer “Revised per
Amendment No. 7.” Service Level CF-11 (CSC Hosted Data Center Site Availability)
has been added to Annex B-2 (Cross Functional Service Levels) and Section 4
(Severity Weights) of Annex B-2 has been adjusted accordingly. Section 11.9.8
(Single Failure) and Section 11.10 (Continuous Improvement) of Schedule B have
been revised to clarify that SLA CF-11 is not subject to those provisions.

  B.   Schedule D (Pricing)

  1.   Annex D-5 (Infrastructure Project Rate Card) is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-5” and
containing the footer “Revised per Amendment No. 7.” Rates for Contract Years
11, 12, and 13 have been added to the Rate Card.

  2.   Annex D-8 (Termination Fee Schedule) is hereby added to the MSA by the
document, attached to this Amendment, titled “Annex D-8”.     3.   Annex D-9
(Master Pricing Table) is hereby added to the MSA by the document, attached to
this Amendment, titled “Annex D-9 — Master Pricing Table”.

  C.   Schedule N (Refresh Schedule)         The following entry in the Midrange
section of Schedule N is hereby modified to read as follows:

  •   Shared Storage (SAN) — 5 years     •   Disk-based Backup Infrastructure —
5 years

          Textron   Proprietary and Confidential   CSC

4



--------------------------------------------------------------------------------



 



  X.   Changes to the Tower Services Agreements (a/k/a Attachments)

  A.   Attachment 1 (Mainframe Services)

  1.   Appendix 1C, Section 4 — Pricing Matrices is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-9 — Master
Pricing Table.”     2.   Section 7 Termination for Convenience Fees is hereby
replaced in its entirety by the document, attached to this Amendment, titled
“Annex D-8 — Termination for Convenience Fees.”     3.   Annex 1C-1 Baseline RU
Volume is hereby replaced in its entirety by the document, attached to this
Amendment, titled “Annex 1C-1” and containing the footer “Revised per Amendment
No. 7.”

  B.   Attachment 2 (Midrange Services)

  1.   Appendix 2C, Section 4 — Pricing Matrices is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-9 — Master
Pricing Table.”     2.   Section 7 Termination for Convenience Fees is hereby
replaced in its entirety by the document, attached to this Amendment, titled
“Annex D-8 — Termination for Convenience Fees.”     3.   Annex 2C-1 Baseline RU
Volume is hereby replaced in its entirety by the document, attached to this
Amendment, titled “Annex 2C-1” and containing the footer “Revised per Amendment
No. 7.”

  C.   Attachment 3 (Network Services)

  1.   Appendix 3C, Section 4 — Pricing Matrices is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-9 — Master
Pricing Table.”     2.   Section 7 Termination for Convenience Fees is hereby
replaced in its entirety by the document, attached to this Amendment, titled
“Annex D-8 — Termination for Convenience Fees.”

  D.   Attachment 4 (Workstation Services)

  1.   Section 4 Pricing Matrices is hereby replaced in its entirety by the
document, attached to this Amendment, titled “Annex D-9 — Master Pricing Table.”
    2.   Section 6 Termination for Convenience Fees is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-8 —
Termination for Convenience Fees.”

          Textron   Proprietary and Confidential   CSC

5



--------------------------------------------------------------------------------



 



  E.   Attachment 5 (Service Desk Services)

  1.   Appendix 5C, Section 4 — Pricing Matrices is hereby replaced in its
entirety by the document, attached to this Amendment, titled “Annex D-9 — Master
Pricing Table.”     2.   Section 7 Termination for Convenience Fees is hereby
replaced in its entirety by the document, attached to this Amendment, titled
“Annex D-8 — Termination for Convenience Fees.”     3.   Annex 5C-1 Baseline RU
Volume is hereby replaced in its entirety by the document, attached to this
Amendment, titled “Annex 5C-1” and containing the footer “Revised per Amendment
No. 7.”

  XI.   Miscellaneous

  A.   Defined Terms. All capitalized terms which are used but not otherwise
defined herein shall have the meanings set forth in the Agreement.     B.  
Other Provisions Unchanged. This Amendment No. 7 supersedes all prior
agreements, oral or written, related to the subject matter hereof. This
Amendment No. 7 may not be modified except as agreed in writing by the Parties
as a duly executed modification to the Agreement. Except as specifically amended
hereby, all other provisions of the Agreement shall remain in full force and
effect.     C.   References/Incorporation. All references in the MSA and
Amendments to “this Agreement”, “herein”, “hereof and words of similar import
shall be deemed to refer to the entire Agreement as amended by this Amendment
No. 7. This Amendment No. 7 is hereby incorporated into, and is made a part of,
the Agreement. This Amendment No. 7 is subject to, and shall be governed by, all
the terms and conditions of the Agreement, except to the extent such terms are
expressly modified by this Amendment No. 7. In the event of a conflict or
inconsistency between the terms of the Agreement and those of this Amendment
No. 7, the latter shall govern.     D.   Effective Dates. This Amendment No. 7
shall be effective on the Execution Date of this Amendment. Certain provisions
may have been implemented by agreement of the Parties earlier than the Execution
Date. Such earlier effective dates shall not be undone by this Execution Date.

          Textron   Proprietary and Confidential   CSC

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have, through duly authorized officials,
executed this Amendment No. 7 as of the Execution Date.

                      Textron, Inc.       Computer Sciences Corporation    
 
                   
By:
  /s/ Gary Cantrell
 
    By:   /s/ James J. Buchanan
 
  Gary Cantrell 30 Sept 2010     James J. Buchanan 9-30-10   Vice President and
Chief Information Officer       Contracts Director     Textron Information
Services       Aerospace and Defense Industry    

          Textron   Proprietary and Confidential   CSC

7